             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE COUNTY OF LEHIGH,

                        Plaintiff,

                 v.                                  Civil Action No. ________________

ATLANTIC RICHFIELD COMPANY; E.I.
DU PONT DE NEMOURS AND COMPANY;
NL INDUSTRIES, INC.; PPG INDUSTRIES,
INC.; AND THE SHERWIN-WILLIAMS
COMPANY;

                        Defendants.


                                     NOTICE OF REMOVAL

         TO THE CLERK OF THE ABOVE-TITLED COURT, AND TO ALL PARTIES AND

THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441(a), 1442, and 1446,

Defendant The Sherwin-Williams Company (“Sherwin-Williams”) removes this action from the

Court of Common Pleas of Lehigh County to this Court. All other defendants consent and join

in this removal.

                                         BACKGROUND

         1.      In October 2018, Plaintiff the County of Lehigh filed a lawsuit against Sherwin-

Williams and other former manufacturers of lead paints or lead pigments in the Court of

Common Pleas of Lehigh County, captioned The County of Lehigh v. Atlantic Richfield

Company et al., Docket No. 2018-C-2741 (the “State Court Action”). See Ex. A, Complaint

(“Complaint”). Plaintiff alleges that Sherwin-Williams and other former lead paint or lead

pigment manufacturers have caused a public nuisance because of the presence of lead paints and



00323346.1
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 2 of 10



lead pigments in buildings and properties throughout Lehigh County, even though the

manufacture, sale, and promotion of lead paints and lead pigments was legal during the relevant

times. See id. ¶ 120. The lawsuit contends that all lead-containing paint—even that which is

well-maintained and not deemed a hazard under federal or local law—must be abated “from all

public and private homes and properties throughout the County.” Id. ¶ 124.

         2.      Plaintiff’s definition of the alleged nuisance, which includes “all public and

private homes and properties,” encompasses federal government properties located within

Lehigh County. Id. ¶ 124 (emphasis added).

                                   GROUNDS FOR REMOVAL

         3.      There are two independent grounds for removing this case to federal court. First,

this action is removable from this Court under 28 U.S.C. § 1331 because Plaintiff’s Complaint

presents a substantial and necessary federal question. Grable & Sons Metal Products, Inc. v.

Darue Engr. & Mfg., 545 U.S. 308 (2005). Second, the action is removable under 28 U.S.C.

§ 1442(a)(1), federal officer removal, because lead-containing paint and lead pigments are

present on relevant properties due to the direction and specifications of the federal government.

                 A.     Federal Question Jurisdiction is Proper Under 28 U.S.C. § 1331 and
                        Grable.

         4.      Removal is appropriate under 28 U.S.C. § 1441(a), which states that “any civil

action brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants, to the district court of the

United States for the district and division embracing the place where such action is pending.” Id.

This Court, in turn, has original jurisdiction over “all civil actions arising under the

Constitution…of the United States.” 28 U.S.C. § 1331.




00323346.1                                         2
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 3 of 10



         5.      Under Grable & Sons Metal Products, Inc. v. Darue Engr. & Mfg., federal

question jurisdiction lies over state-law claims that turn on substantial questions of federal law.

See 545 U.S. at 312. This Court has federal question jurisdiction over state-law claims that

“necessarily raise a stated federal issue, actually disputed and substantial, which a federal forum

may entertain without disturbing any congressionally approved balance of federal and state

judicial responsibilities.” Id. at 314.

         6.      Plaintiff brings two separate counts for public nuisance and declaratory judgment.

See Complaint, ¶¶ 114-29. Because both counts incorporate by reference all of the paragraphs in

the Complaint, both counts necessarily depend on the interpretation and application of

substantial questions of federal law. Id. ¶¶ 114, 125.

         7.      In paragraph 56 of the Complaint, Plaintiff alleges that “[i]f abatement is

determined to be necessary pursuant to the relevant federal standards,” certain long-term and

short-term abatement options may be taken. Complaint, ¶ 56 (emphasis added). Plaintiff goes

on to state that “[t]he federal standards defining ‘paint lead hazard’ are drawn broadly and

generally include any presence of lead-based paint within a home as a hazard in need of some

manner of abatement.” Id. ¶ 56, n.38 (citing “77 Fed. Reg. 1210-11 (January 5, 2001)”).

Plaintiff then quotes from the relevant federal rule, stating that “[t]he purpose of identifying

almost all deteriorated lead-based paint as a paint lead hazard is to alert the public to the fact that

all deteriorated lead-based paint should be addressed—through use of paint stabilization or

interim controls.” Id. (citing 77 Fed. Reg. 1210, at 1211).

         8.      Plaintiff’s invocation of the federal lead hazard standards as the criteria for

determining whether properties and buildings containing lead paint or lead pigment are a public

nuisance and must be abated raises a substantial federal issue that is necessary to Plaintiff’s



00323346.1                                         3
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 4 of 10



claims for public nuisance and declaratory judgment. Gunn v. Minton, 568 U.S. 251, 259 (2013).

To determine whether the public and private homes and properties throughout the County

contain lead hazards that are in need of abatement, the court will need to construe the federal

standards alleged by Plaintiff, and apply those federal standards to determine whether a public

nuisance exists and abatement is required under those standards. Grable, 545 U.S. at 315.

         9.      The question of whether the federal standards cited by Plaintiff require abatement

of lead paint and pigments in or on the public and private homes and properties throughout the

County is disputed. Grable, 545 U.S. at 315. Defendants dispute that any lead paint and

pigment in or on those properties and buildings within the County is a public nuisance and

requires abatement under the federal standards, whereas Plaintiff alleges that the lead paint and

pigment in or on those properties and buildings is a public nuisance and require abatement under

federal standards, and that Defendants are liable for the public nuisance and abatement.

Complaint ¶ 124.

         10.     As in Grable, the federal issue here is substantial. The construction and

application of federal law to determine whether any lead paint and pigment in thousands of

properties and buildings is a public nuisance and requires abatement affects not only the parties

and properties involved in this action, but other parties and properties in numerous other

jurisdictions that may be subject to similar allegations based on federal standards.

         11.     Finally, federal jurisdiction over Plaintiff’s claims would not disturb any

congressionally approved balance of federal and state judicial responsibilities. The federal

government has an interest in the consistent construction and application of the federal standards

at issue, and jurisdiction over these claims would not “materially affect, or threaten to affect, the

normal currents of litigation.” Grable, 545 U.S. at 319.



00323346.1                                         4
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 5 of 10



         12.     Thus, this Court has federal question jurisdiction over this case under 28 U.S.C.

§ 1331 and Grable.

                 B.     Federal Officer Removal Is Proper Under 28 U.S.C. § 1442(a)(1).

         13.     Removal of this action is also proper under 28 U.S.C. § 1442(a)(1), federal officer

removal. A private defendant may remove an action under § 1442(a)(1) when it demonstrates

that: (1) it is a “person” within the meaning of the statute; (2) the plaintiff’s claims are based

upon the defendant’s conduct “acting under” the United States, its agencies, or its officers; (3)

the plaintiff’s claims against the defendant are “for, or relating to” an act under color of federal

office; and (4) the defendant raises a colorable federal defense to the plaintiff’s claims. Papp v.

Fore-Kast Sales Co., Inc., 842 F.3d 805, 812 (3d Cir. 2016). As the Third Circuit has held, “the

federal officer removal statute is to be ‘broadly construed’ in favor of a federal forum.” Id. at

811 (quoting In re Commonwealth’s Motion to Appoint Counsel Against or Directed to Def.

Ass’n of Phila., 790 F.3d 457, 466-67 (3d Cir. 2015), cert. denied, 136 S.Ct. 980 (2016)

(“Defender Ass’n”).

         14.     Here, to the extent that lead-based paint and lead pigment exists in or on federal

buildings and properties within the County, or properties specified for construction by the federal

government and subsequently transferred to private ownership, Sherwin-Williams is entitled to

the federal contractor defense.

         15.     The federal government specified the use of lead-based paint from as early as

1919 and into the 1970s. See, e.g., Ex. G (P.H. Walker and E.F. Hickson, Use of United States

Government Specification Paint and Paint Materials, Technologic Papers of the Bureau of

Standards, pg. 27-46 (August 20, 1924)) (referencing Circular No. 89 and Circular No. 84).

Within this time period, the federal government directed and recommended the use of lead-based



00323346.1                                         5
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 6 of 10



paint on a variety of public and private buildings, including federal housing projects to support

industrial workers, state and municipal school buildings, and low-cost housing. See, e.g., Ex. H

(U.S. Department of Labor, Report of the United States Housing Corporation, Volume I, 1920

(including federal specifications requiring window screen frames “to be delivered primed one

coat of white lead paint, and specified to be finished with one coat of same paint by painting

contractor at the site” and specifying “white lead paints to be used only for door and window

trims, porches, cornices, eaves and other ‘trim’”); P.H. Walker Memorandum re: City of New

York (September 24, 1928); E.F. Hickson Letter re: Minnesota Board of Education (May 28,

1930); National Bureau of Standards, Technical Information on Building Materials for Use in the

Design of Low-Cost Housing: Federal Specification Paint Pigments and Mixing Formulas

(Sept. 15, 1936)).

         16.     Sherwin-Williams supplied the federal government with significant quantities of

paint products during the time period in which the federal government specified the use of lead-

based paint. During World War I, Sherwin-Williams supplied substantial amounts of coatings

for ships and military purposes, and the Council of National Defense estimated that one-sixth of

domestic production represented the federal government’s requirements for lead. Ex. I

(America’s Paint Company: A History of Sherwin-Williams (1991); American Chemical

Industry, The Chemical Companies, Vol. III, at 93-95 (Williams Haynes ed. 1949)). Sherwin-

Williams’ production of white lead pigments and paints using white lead pigments increased in

World War II as a result of the Lend-Lease program and military requirements for paint. During

World War II, “enormous quantities of paint and similar products were supplied to the War and

Navy Department and manufacturers of equipment, ammunition and all other military

requirements.” Ex. J (W. R. Sieplein, History of Chemical Development in The Sherwin-



00323346.1                                       6
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 7 of 10



Williams Co., pg. 3 (March 1947)); see also The Wall Street Journal, Purely Gossip: Heard on

the Street, October 31, 1944, pg. 11 (war production accounted for about 30% of Sherwin-

Williams total sales volume of $150 million).

         17.     Sherwin-Williams and each other defendant satisfies each of the four elements of

federal officer removal jurisdiction. First, as a corporate defendant, it is a “person” within the

meaning of 28 U.S.C. § 1442(a)(1). Reg’l Med. Transport, Inc. v. Highmark, Inc., 541 F. Supp.

2d 718, 723-24 (E.D. Pa. 2008) (holding that a corporate defendant was a “person” within the

meaning of 28 U.S.C. § 1442(a)(1)).

         18.     Second, with respect to Plaintiff’s allegations that Sherwin-Williams and the other

defendants are responsible for creating a public nuisance on federal properties, including federal

housing properties constructed by the federal government and subsequently transferred to private

ownership, Sherwin-Williams and the other defendants were “acting under” a federal officer or

agency. The “acting under” requirement is “liberally construed” and covers actions “that involve

an effort to assist, or to help carry out, the federal supervisor’s duties or tasks.” Papp, 842 F.3d

at 812 (emphasis in original). As the Third Circuit has held, “[t]he classic case of such

assistance” is when the defendant “helped the Government to produce an item that it needed.”

Id. (citing Defender Ass’n, 790 F.3d at 468).

         19.     Third, Plaintiff’s claims rest on acts done “for or relating to” a federal officer or

agency. To the extent that Sherwin-Williams’ or other defendants’ lead-containing paints or lead

pigments are present in or on federal buildings and properties within Lehigh County, or former

federal buildings and properties that have been transferred to private ownership, they are present

pursuant to federal government direction and specifications, and defendants were “acting under”

the direction of federal officers in supplying the lead pigments or lead-containing paints. See,



00323346.1                                          7
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 8 of 10



e.g., Winters v. Diamond Shamrock Chemical Co., 149 F.3d 387, 399-400 (5th Cir. 1998)

(affirming federal officer removal based on defendant’s production of “off-the-shelf” product

according to government specifications).

         20.     Finally, Sherwin-Williams and the other defendants have several colorable federal

defenses to Plaintiff’s claims. Courts have imposed “few limitations” on what constitutes a

colorable defense, and the defenses need not be “clearly sustainable” to support removal.

Isaacson v. Dow Chem. Co., 517 F.3d 129, 139 (2d Cir. 2008) (quoting Willingham v. Morgan,

395 U.S. 402, 407 (1969)).

         21.     First, Sherwin-Williams and the other defendants are entitled to the “contractor

defense,” under which a federal contractor cannot be held liable for a state tort if, in the context

of the work at issue, “(1) the United States approved reasonably precise specifications; (2) the

equipment conformed to those specifications; and (3) the supplier warned the United States

about the dangers in the use of the equipment that were known to the supplier but not to the

United States.” Papp, 842 F.3d at 814 (citing Boyle v. United Techs. Corp., 487 U.S. 500, 512

(1988)). Here, Sherwin-Williams and the other defendants supplied any lead-based paint or lead

pigments to the federal government for use in or on federal properties or buildings according to

federal specifications.

         22.     Second, the Fourteenth Amendment of the United States Constitution prohibits

Plaintiff and the judiciary of the Commonwealth of Pennsylvania from imposing retroactive and

grossly disproportionate liability on Sherwin-Williams and the other defendants for the

continued presence of a legally sold product specifically requested by the federal government

many decades ago.




00323346.1                                        8
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 9 of 10



         23.     Third, the First Amendment of the United States Constitution precludes Plaintiff

from attempting to impose liability on Sherwin-Williams’ and other defendants’ constitutionally

protected speech in truthfully advertising a legal product and its constitutionally protected right

to join and participate in trade associations. See, e.g., 44 Liquormart, Inc. v. Rhode Island, 517

U.S. 484, 504 (1996); In re Asbestos School Litig., 46 F.3d 1284, 1294 (3d Cir. 1994).

         24.     Accordingly, Sherwin-Williams is entitled to remove this action pursuant to 28

U.S.C. §1442(a).

         25.     This Court also has supplemental jurisdiction under 28 U.S.C. § 1367(a) over any

claims over which it does not have original federal question jurisdiction because they form part

of the same case or controversy as those claims over which the Court has original jurisdiction.

                                PROCEDURAL COMPLIANCE

         26.     The State Court Action was pending before the Court of Common Pleas for

Lehigh County. Because this Court is in the United States District Court for the district and

division embracing the place where the original action was filed, it is the appropriate Court for

removal under 28 U.S.C. § 1446.

         27.     Pursuant to 28 U.S.C. § 1446(a), Sherwin-Williams has attached copies of “all

process, pleadings, and orders served upon” Sherwin-Williams following service of the

Complaint. See Ex. A. A copy of this Notice has been served on all parties of record and will be

filed with the Clerk of the Court of Common Pleas for Lehigh County.

         28.     This Notice of Removal is timely filed by Sherwin-Williams within thirty days of

November 14, 2018, the date on which Sherwin-Williams was first served with the Complaint.

         29.     All Defendants have consented to the removal of the State Court Action. The

written consent and joinder of all other defendants is attached to this Notice. Ex. B. Copies of



00323346.1                                        9
             Case 5:18-cv-05140-NIQA Document 1 Filed 11/28/18 Page 10 of 10



all process, pleadings, and orders served upon all other defendants are attached as Exhibits C

(Atlantic Richfield Company), D (NL Industries, Inc.), E (E.I. du Pont de Nemours and

Company), and F (PPG Industries, Inc.).

         WHEREFORE, Sherwin-Williams requests that this action proceed in this Court as a

properly removed action.



Dated: November 28, 2018
                                             Respectfully submitted,


                                             _________________________________
                                             William H. Pugh, V., Bar No. 54843
                                             KANE, PUGH, KNOELL,
                                             TROY & KRAMER LLP
                                             510 Swede Street
                                             Norristown, Pennsylvania 19401
                                             Telephone: (267) 234-1330

                                             Leon F. DeJulius, Jr., Bar No. 90383 (Pro Hac Vice
                                             Motion to be Filed)
                                             Charles H. Moellenberg, Jr., Bar No. 54740 (Pro
                                             Hac Vice Motion to be Filed)
                                             JONES DAY
                                             500 Grant Street, Suite 4500
                                             Pittsburgh, PA 15219
                                             Telephone: (412) 391-3939

                                             Jennifer B. Flannery, Bar No. 74546 (Pro Hac Vice
                                             Motion to be Filed)
                                             JONES DAY
                                             1420 Peachtree Street, N.E., Suite 800
                                             Atlanta, Georgia 30309
                                             Telephone: (404) 581-3939

                                             Attorneys for Defendant
                                             The Sherwin-Williams Company




00323346.1                                      10
